Exhibit 10.1
 
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (this “Agreement”) is entered into as of the 1st day
of April, 2016 by and between Swisher Hygiene Inc., a Delaware corporation
(“Swisher” or the “Company”) and Albert J. Detz, an individual residing in the
State of Florida (“Consultant”).
 


 
RECITALS
 
Whereas, Swisher desires to engage Consultant to provide certain consulting
services as described herein; and
 
Whereas, Consultant desires to provide such services upon the terms and
conditions set forth below.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual promises
and conditions contained in this Agreement, the parties agree as follows:
 
1.  INDEPENDENT CONTRACTOR RELATIONSHIP
 
In accordance with the parties' mutual intentions, this Agreement establishes
between Consultant and Swisher an independent contractor
relationship.  Consultant will not be an employee or partner of Swisher, but
shall have the title of Senior Vice President, Chief Financial Officer and shall
be designated as the Company’s Principal Financial Officer and Principal
Accounting Officer, and shall have the authority and powers to act on behalf of
Swisher commonly associated with such positions. No joint venture or partnership
is created or intended `
 
2.  TASKS, DUTIES, AND SCOPE OF WORK, REPORTING RESPONSIBILITIES
 
During the term of this Agreement, Consultant shall provide the following
services on a part-time basis (the “Scope of Work”):
 
●  
Oversee all public company filings (including ’34 Act Forms 10-Q and 10-K, if
required, and 8-K; and ’33 Act filings if any) and certify and execute as
appropriate;

 
●  
Oversee preparation, execution and filing of tax returns by Swisher’s outside
service providers, including Smith Leonard and BDO;

 
●  
Review and approve press releases;

 
●  
Advise on accounting issues and have direct discussions and representation with
the Company’s auditors;

 
●  
Advise and report to the Audit Committee on all accounting issues and internal
controls;

 
●  
Assist Templeton & Co. in providing monthly income statements, balance sheets,
and check run summaries;

 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
●  
Oversee cash management;

 
●  
Assist in reviewing and approving invoices for payment; approving check runs and
wire transfers according to Swisher’s Policy for Processing Payments and
Establishing Investment Accounts

 
●  
Oversee IT and Data Management services provided by Templeton & Co.

 
●  
Attend Board of Directors meetings;

 
●  
Advise on external communications provided by ICR Communications;

 
●  
Advise on reducing overhead and outside costs as appropriate;

 
●  
Review other corporate functions and make such other recommendations on matters
as Consultant deems appropriate or as requested by Swisher’s CEO.

 
Consultant’s engagement has an indeterminate term but may be cancelled by either
party on sixty (60) days advance notice (the “Term”), subject to termination in
accordance with Section 6 hereof.  Although Consultant is an independent
contractor, he shall report directly to the Company’s CEO during the Term.
 
3.  COMPENSATION AND EXPENSES
 
Consultant’s compensation under this Agreement shall be the greater of $15,000
per calendar quarter or $150 per hour, calculated on a quarterly
basis.  Consultant shall be paid within 15 days following Swisher’s receipt of
his quarterly invoice, accompanied by such reasonable documentation as Swisher
my request.
 
Consultant shall maintain receipts and records relating to expenses incurred in
performing the Scope of Work.  Swisher will reimburse Consultant for reasonable
out-of-pocket expenses which are actually incurred in connection with the
performance of the Scope of Work, including, but not limited to, hotel, airfare,
meals, transportation and rental car. All such costs and expenses submitted for
reimbursement shall be itemized by statement, and each statement will be
accompanied by reasonable supporting documentation substantiating each expense,
such as bills, receipts or vouchers.  Expenses incurred by Consultant shall be
presented on a monthly basis and shall be reimbursed within 15 days of
presentment.
 
4.  TAXES
 
Consultant recognizes and understands that he will receive a Form 1099 and
related tax statements, and will be required to file corporate and/or individual
tax returns and to pay taxes in accordance with all provisions of applicable
federal and state law.  Consultant will be responsible for providing all social
security, unemployment compensation, workers' compensation and similar
contributions and insurance coverage for consultant and consultant's employees
(if any), and paying all taxes related to the services hereunder (including
without limitation federal and state income tax on any moneys earned pursuant
hereto), through contributions, withholdings or other payment as applicable.
Consultant specifically acknowledges that neither consultant nor any of
consultant's employees (if any) are entitled to workers' compensation benefits
for the services.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
Consultant will indemnify and hold harmless Swisher and its officers, directors,
employees, agents, advisors, assigns and other representatives from and against
any claims or demands of any governmental agency or authority for income or
social security taxes and for employment protection funds (such as unemployment
and workers' compensation) contributions related to the Scope of Work as well as
for any unemployment or workers' compensation claims by Consultant or
Consultant's employees, agents or other representatives (if any) and any
penalties or other items related to any of the foregoing. Swisher may require,
and Consultant will provide promptly, evidence that Consultant has paid such
taxes or contributions as may be required by law or regulation.
 
5.  AGREEMENT TO WAIVE RIGHTS TO BENEFITS
 
Consultant hereby waives and foregoes the right to receive any benefits given by
Swisher to its regular employees, including, but not limited to, health
benefits, vacation and sick leave benefits, and profit sharing plans, such as
401(k) plans
 
6.  TERMINATION
 
This Agreement may be terminated at any time by either party, upon sixty (60)
days prior written notice.
 
7.  NON-DISCLOSURE OF TRADE SECRETS, CUSTOMER LISTS, PROSPECTS AND OTHER
PROPRIETARY INFORMATION
 
Consultant agrees not to disclose or communicate, in any manner, either during
or after Consultant’s agreement with Swisher, proprietary information about
Swisher, its operations, clientele, or any other proprietary information, that
relates to the business of Swisher.   Consultant acknowledges that the above
information is material and confidential.  Consultant understands that any
breach of this provision, or that of any other Confidentiality and
Non-Disclosure Agreement, is a material breach of this Agreement.
 
8.  RETURN OF PROPERTY
 
Upon termination of this Agreement, completion of Scope of Work, or whenever
requested by Swisher, Consultant shall immediately deliver to Swisher all
property in his possession, or under his care and control, belonging to Swisher,
including but not limited to, proprietary information, computers, equipment,
tools, documents, plans, recordings, software, and all related records or
accounting ledgers.
 
9.  LEGAL COMPLIANCE
 
Consultant is encouraged to treat all Swisher employees, customers, clients,
business partners and other affiliates with respect.  Consultant is required to
comply with all laws, ethical codes and Swisher’s policies, procedures, rules or
regulations, including those forbidding sexual harassment, discrimination, and
unfair business practices.
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
10.  NOTICES
 
All notices (including other communications required or permitted) under this
Agreement must be in writing and must be delivered to the address set forth on
the signature page below (a) in person, (b) by registered or certified mail,
postage prepaid, return receipt requested, (c) by a generally recognized courier
or messenger service that provides written acknowledgement of receipt by the
addressee, or (d) by a generally accepted means of electronic transmission with
a verification of delivery. Any party may furnish, from time to time, other
addresses for notices to it.  Consultant agrees to keep Swisher current as to
his or her business and mailing addresses, as well as telephone, facsimile,
e-mail and pager numbers.
 
11.  ATTORNEY’S FEES AND COSTS
 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements incurred both before and
after judgment in addition to any other relief to which such party may be
entitled.
 
12.  INDEMNIFICATION OF CONSULTANT
 
During the term of this Agreement, Consultant shall be a “Covered Person” as
that term is defined in Article Six of the Company’s Bylaws, and Company shall
indemnify and hold harmless Consultant to the fullest extent as set forth
therein.  In addition, Consultant shall be a named insured under the Company’s
Directors and Officers insurance policy and shall be insured to the fullest
extent set forth therein.
 
13.  INTERPRETATION
 
In entering this Agreement, the parties represent that they have had the
opportunity to consider the terms of this Agreement and consult with attorneys
if they chose to do so, and that the terms of this Agreement have been
completely read by them, and that those terms are fully understood and
voluntarily accepted by them. If any claim is made by a party relating to any
conflict, omission or ambiguity in the provisions of this Agreement, no
presumption or burden of proof or persuasion will be implied because this
Agreement was prepared by or at the request of any party or its counsel.
 
14.  ENTIRE AGREEMENT
 
This instrument constitutes and contains the entire Agreement and final
understanding between the parties. It is intended by the parties as a complete
and exclusive statement of the terms of their agreement. It supersedes all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
between the parties with respect to the matters contained herein. Any
representation, promise or agreement not specifically included in this Agreement
will not be binding upon or enforceable against either party.  Notwithstanding
the foregoing,
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
15.  PARTIAL INVALIDITY
 
If any provision of this Agreement is held by a Court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way.
 
16.  GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed by, and construed under, the laws of the State
of Florida.  Jurisdiction and venue for all purposes shall be in Broward County.
 
17.  COUNTERPARTS
 
This Agreement may be executed in anyone or more counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument. A facsimile will be deemed an original.
 


 
 
IN WITNESS WHEREOF the parties have caused this Agreement to be executed on the
date first written above.
 
 
SWISHER HYGIENE INC:
 
 
By:           /s/ Richard L.
Handley                                                                
Name:            Richard L. Handley
Title:              Chairman of the Board and CEO


Address:       350 E. Las Olas Blvd., Suite 1600
                       Fort Lauderdale, FL  33301


CONSULTANT:




/s/ Albert J.
Detz                                                                           
      Albert J. Detz

 
Page 5 of 5

--------------------------------------------------------------------------------

 